DETAILED ACTION
Claims 1-4, 7-15 and 17-18 are currently pending.
Claims 5-6, 16 and 19 have been cancelled. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 2 as follows: 
	The system of claim 1 wherein the medical imaging modality is selected from a magnetic resonance (MR), computer tomography (CT), positron emission tomography (PET), or single photon emission computed tomography (SPECT) scanner. 

	The system of claim 1 which further includes means for conducting quantification of myocardial blood flow in each of the plurality of layers or segments.

Authorization for this examiner’s amendment was given in an interview with Allison Krepel (Reg 73649) on Jan 28, 2022. 
	Please amend claim 1 as follows: 

	1. A system for determining the presence or absence of myocardial ischemia in a subject of interest, by analyzing a plurality of medical images of at least one region of the heart of the subject of interest during a first-pass dose of a contrast agent or tracer, the plurality of medical images being in a consecutive manner by a medical imaging modality, the system comprising
	(i) a delineation unit, configured to delineate contours of a selected region of the heart of the subject of interest in the plurality of medical images and to divide the selected region into a plurality of myocardial layers; and 
	(ii) an intensity sampler and analyzing unit configured to sample signal intensities of myocardial image positions from the plurality of medical images, and, for each of the myocardial layers, analyse a sampled signal intensity in the selected region over time and compare the results with those obtained at a reference point in the heart to determine a first index number indicative of a spatio-temporal perfusion inhomogeneity or perfusion dephasing among at least a subset of the myocardial layers in the said region as compared to a first comparative index number obtained in normal heart; 
and where said first index number is greater than the first comparative index number, diagnosing the presence of ischemia, 

		the delineation unit is further arranged to segment at least a selected part of the heart of the subject of interest in the plurality of medical images into a plurality of radial myocardial segments; 
	the intensity sampler and analyzing unit is further configured to sample and analyse the medical images obtained over time and, for each of the plurality of radial myocardial segments, analyse a sampled signal intensity over time and compare the results with those obtained at a reference point in the heart to determine a second index number indicative of spatio-temporal perfusion inhomogeneity or perfusion dephasing among at least a subset of radial myocardial segments of the plurality of myocardial segments; compare the second index number to a second index comparative index number obtained in a normal or model heart; and where said second index number is greater, record a positive result; and 
	when the presence of ischemia is diagnosed using the first index number, then the second index number is used to distinguish MVD from CAD in the subject of interest. 

Allowable Subject Matter
Claims 1-4, 7-15 and 17-18 are allowed.
Regarding claim 1, the closest know prior art nor any reasonable combination thereof, teaches:  
the intensity sampler and analyzing unit is further configured to sample and analyse the medical images obtained over time and, for each of the plurality of radial myocardial segments, analyse a sampled signal intensity over time and compare the results with those obtained at a reference point in the heart to determine a second index number indicative of spatio-temporal 
when the presence of ischemia is diagnosed using the first index number, then the second index number is used to distinguish MVD from CAD in the subject of interest. 
Claims 2-4 and 7-14 depend from claim 1 and are therefore also allowed. 

Claim 15 incorporates the system of claim 1 and is therefore also allowed. 
Claim 17 incorporates the system of claim 1 and is therefore also allowed. 
Claim 18 incorporates the system of claim 1 and is therefore also allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            


/EMILY C TERRELL/
Supervisory Patent Examiner, Art Unit 2666